Citation Nr: 0202330	
Decision Date: 03/12/02    Archive Date: 03/15/02

DOCKET NO.  00-14 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim of service connection for residuals of a right ankle 
injury, to include arthritis.

(The issue of entitlement to service connection for allergies 
will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1972 to 
September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which declined to reopen a claim of 
service connection for right ankle arthritis.  

The veteran requested a hearing before a member of the Board 
at the RO.  In July 2000, he withdrew that request and 
instead opted for a hearing before a decision review officer.  
The hearing was held at the RO in January 2001.

The Board is undertaking additional notice development on a 
claim of service connection for allergies pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After reviewing any response to the notice, the Board will 
prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  An unappealed RO determination in September 1994 declined 
to reopen a claim of service connection for residuals of a 
right foot injury which had been previously denied based on a 
finding that such disability was not shown.
2.  Evidence received since the September 1994 RO decision 
was not previously of record, but does not bear directly and 
substantially on the matter of whether right ankle arthritis 
is related to a foot injury in service.


CONCLUSION OF LAW

Evidence submitted since the September 1994 RO decision is 
not new and material, and the claim of service connection for 
right ankle arthritis as a residual of a foot injury in 
service may not be reopened.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001)).  
This legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  
Regulations implementing the VCAA have now been published.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  However, VA is not required to reopen a finally 
denied claim unless new and material evidence is submitted.  
Consequently duty to assist provisions in the VCAA are 
triggered only if new and material evidence is submitted.  
The veteran has been amply notified by the RO, including in 
the rating decision of February 2000, the statement of the 
case, and the supplemental statement of the case, of what is 
needed to reopen this claim.  Correspondence in April 2001 
advised him of the provisions of the VCAA.

"If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  38 U.S.C.A. § 5108.  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  38 
C.F.R. § 3.156(a).  See Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  [An amended version of 38 C.F.R. 
§ 3.156(a) is effective only for claims filed on or after 
August 29, 2001.  Hence, it does not apply in the instant 
case.  66 Fed. Reg. 45620-45630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.156(a)).] 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992). 

Service connection for residuals of a foot injury was denied 
by the RO in an unappealed September 1976 rating decision.  
The RO found there was no evidence of such residuals.  An 
unappealed February 1989 rating decision once again denied 
service connection for residuals of a right foot injury as 
not found on the latest examination.  The RO found that the 
veteran's in-service foot injury was an acute or transitory 
condition without evidence of continuity.  In an unappealed 
RO decision, dated in September 1994, the RO declined to 
reopen the veteran's claim, finding that records submitted 
were duplicates.  That decision is final.  38 U.S.C.A. 
§ 7105.

Evidence of record at the time of the September 1994 rating 
decision included the veteran's service medical records, 
which showed treatment in July 1974 for pain in the right 
heel.  The heel was slightly tender on the medial aspect.  It 
was noted that he played basketball.  There was no known heel 
trauma.  He was advised not to play basketball for a week.  A 
separation examination in September 1974 revealed no 
pertinent abnormalities.  On July 1976 VA examination, no 
heel, foot, or ankle abnormalities were noted.  A history of 
foot injury was not reported.  Reports of VA outpatient 
treatment in 1982 show a diagnosis of Reiter's Syndrome, with 
involvement of the right ankle.  In 1985 the veteran was seen 
for complaints of right leg pain beginning in the ankle.  He 
had been told it was arthritis.

Since the September 1994 rating decision, the veteran has 
submitted a copy of a letter from a chiropractor.  He 
testified before a hearing officer at the RO, and he has 
submitted reports of VA treatment from April 1997 to November 
2000.  The letter from the chiropractor discusses treatment 
for cervical ankylosis spondylitis; no mention is made of the 
right ankle.  Hence, it does not bear directly and 
substantially on the matter at hand, and is not material for 
the purpose of reopening this claim.

The veteran's testimony at a January 2001 hearing is 
cumulative.  He repeated assertions which he previously made 
and which were considered by the RO in prior decisions.  He 
also stated that he had been treated by his family physician, 
but that records of such treatment were unavailable, or the 
doctor was deceased.  This testimony does not add any 
information to the record that was not previously considered.  
Thus, it is not new.

April 1997 to November 2000 VA treatment records include 
reports of ankle swelling in April and June 1997, when the 
veteran complained of an old foot injury in service, and in 
May 2000.  In August 2000, he reported chronic ankle pain, 
and was advised that it was related to ankylosing 
spondylitis.  In September 2000, a 20 year history of 
episodic arthritic pain was noted.  While such evidence tends 
to show a current right ankle disability, none of the 
submitted records relates right ankle disability to any 
injury in service.  Whenever examiners have commented on the 
etiology of the veteran's right ankle problem, it has been 
attributed to causes other than an injury in service.  As 
such evidence does not tend to relate any current right ankle 
disability to service, it is not material for purposes of 
reopening the veteran's claim of service connection for 
residuals of a right ankle injury.

In sum, additional evidence received since September 1994 
does not  tend to show that the veteran has right ankle 
disability which may be related to an injury in service.  
Consequently, the claim of service connection for residuals 
of a right ankle injury may not be reopened.


ORDER

The appeal to reopen a claim of service connection for 
residuals of a right ankle injury, to include arthritis, is 
denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

